DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2017/0005262) in view of Lin (US 2016/0336066).
Regarding claim 1, Hwang discloses, in FIG. 1B and in related text, a self-rectifying resistive memory, comprising: 
a lower electrode (EL1); 
a resistive material layer (110, 120) formed on the lower electrode and used as a storage medium (as part of memory cell); 
a barrier layer (130) formed on the resistive material layer and using a semiconductor material or an insulating material (Ta2O5); and 
an upper electrode (EL2) formed on the barrier layer to achieve Schottky contact with the material of the barrier layer; 
wherein, the Schottky contact between the upper electrode and the material of the barrier layer is used to realize self-rectification of the self-rectifying resistive memory,
wherein, the barrier layer (130) is a fully-matched metal oxide (Ta2O5) (see Hwang, [0043], [0048]-[0049], [0060], [0065]).
Hwang discloses wherein an operation voltage (2.5V for read) between the upper electrode and the lower electrode of the self-rectifying resistive memory is less than 5V (see Hwang, [0066]).
Hwang discloses wherein a thickness of the material (Ta2O5) of the barrier layer (130) is 10 nm (see Hwang, [0081]). Hwang does not explicitly disclose wherein a thickness of the material of the barrier layer is 2 nm to 5 nm.
However, Hwang describes that the thickness may be adjusted in order to provide the self-rectification characteristics (see Hwang, [0061]). That is, the thickness is a result effective variable in determining self-rectification characteristics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Hwang discloses wherein a material of the resistive material layer (110, 120) comprises hafnium oxide or titanium oxide.
Hwang does not explicitly disclose wherein a material of the resistive material layer comprises WOx.
Lin teaches that a material of resistive material layer includes tungsten oxide, hafnium oxide, titanium oxide or other metal oxides (see Lin, [0062]). Thus Lin teaches wherein a material of the resistive material layer comprises WOx.
Hwang and Lin are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hwang with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hwang to include wherein a material of the resistive material layer comprises WOx, as taught by Lin, because it is simple substitution of one known element for another to obtain predictable results (used as resistive memory material). See MPEP § 2143.
Regarding claim 3, Hwang in view of Lin teaches the memory of claim 1.
Hwang discloses wherein the barrier layer (130) comprises a metal oxide (Ta2O5), wherein the metal oxide comprises at least one of ZrO2, HfO2, TiO2, SiO2, Ta2O5, Y2O3, NbO3, ZnO, Tb2O3, CuO, La2O3, Ga2O3, Tb2O3, and Yb2O3 (see Hwang, [0049]).
Regarding claim 5, Hwang in view of Lin teaches the memory of claim 1.
Hwang discloses wherein the upper electrode (EL2) is formed on the barrier layer (130) and comprises at least one of Pd, W, Al, Cu, Ru, Ti, Ta, TiN, TaN, IrO2, ITO, and IZO (see Hwang, FIG. 1B, [0048]).
Regarding claim 7, Hwang in view of Lin teaches the memory of claim 1.
Hwang discloses wherein a material (TiOx) of the resistive material layer (120) has a thickness of 5 nm to 60 nm (see Hwang, [0082]).
Hwang does not explicitly disclose the process step “is formed by high temperature annealing the lower electrode in an oxygen-rich environment” of the product-by-process limitation “wherein a material of the resistive material layer is formed by high temperature annealing the lower electrode in an oxygen-rich environment” of claim 5.
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Regarding claim 8, Hwang in view of Lin teaches the memory of claim 1.
Hwang discloses wherein the lower electrode (EL1) comprises at least one of W, Al, Ti, Ta, Ni, Hf, TiN, and TaN (see Hwang, [0048]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lin, and further in view of Zhou (Jiantao Zhou, Resistive Switching Memory and Reconfigurable Devices, PhD Thesis, University of Michigan, 2016).
Regarding claim 6, Hwang in view of Lin teaches the memory of claim 6.
Hwang discloses wherein the material of the barrier layer (130) is Ta2O5, and a material of the upper electrode (EL2) is Pd (see Hwang, [0048]-[0049]).
Hwang does not explicitly disclose wherein the material of the barrier layer is HfO2.
Zhou teaches wherein the material of the barrier layer is HfO2 (which is in contact with Pd upper electrode) (see Zhou, page 50).
Hwang and Zhou are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hwang with the features of Zhou because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hwang to include wherein the material of the barrier layer is HfO2, as taught by Zhou, because it is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143), and because HfO2 exhibit reliable behavior (see Zhou, page 49).

Response to Arguments
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, page 6, Applicant argues that Hwang does not disclose the limitation “wherein a material of the resistive material layer comprises WOx” of amended claim 1.
In response, the Office notes that Lin teaches the above limitation. See discussion on rejection of claim 1 above.
In Applicant’s remarks, page 6, Applicant argues that Hwang does not disclose or teach the limitation “a thickness of the material of the barrier layer is 2 nm to 5 nm” of amended claim 1. Applicant argues that Hwang is silent about any content related to setting the thickness of the material of the barrier layer to be 2 nm to 5 nm.
In response, the Office notes that Applicant’s argument is misplaced. Hwang describes that the thickness can be adjusted to provide self-rectification characteristics (see Hwang, [0061]), that is, the thickness is result effective variable in determining self-rectification characteristics of the memory device. Since Hwang already shows that the thickness is a result effective variable, the claimed range of thickness can be obtained by one of ordinary skill in the art through routine experimentation and optimization and would have been found obvious. Furthermore, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811